Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Allowable Subject Matter
Claims 1-11, 13-19, 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 16, 19, SAMMOUR et al. (US 20070147284) teaches a method for processing a network allocation vector (NAV), comprising: 
terminating receiving of a first radio frame in response to determining that a target receiving station of the first radio frame being received is not a first station (par. 82, ignoring the frame when the frame is not from the AP associated with the STA), wherein the terminating occurs at a time instant before an end time of the first radio frame (fig. 3, 4, par. 82, reading the fields of the frame to determine whether to ignore the frame when the frame is not from the AP associated with the STA, which occurs before the end of the frame);  
updating an NAV of the first station or maintaining the NAV of the first station unchanged according to a first transmission opportunity duration carried in the first radio frame (par. 82, reading the Duration ID value from the frame and considering the frame supersedes locally stored NAV durations at the STA to update its NAV duration, the duration indicating the duration of the data PPDU as indicated by par. 48),  
wherein the method is performed by at least one processor (par. 82, 48, performed by STA).
BARRIAC et al. (US 20170055160 as supported by provisional 62207790 filed on 08/20/2015) teaches determining whether a sum of the remaining duration of the radio frame and the first transmission opportunity duration is greater than the NAV (par. 31, 44, 62, the backoff further increase with the NAV of the OBSS packet); 
in response to determining that the sum is greater than the NAV, updating the NAV of the first station by using the sum of the remaining duration of the radio frame and the transmission opportunity duration (fig. 2D, par. 31, 41, the backoff counter is expired before the decoding of the OBSS packet and in par. 20, 42, 44, 62, the backoff further increase with the NAV of the OBSS packet); and 
in response to determining that the sum is not greater than the NAV, maintaining the NAV of the first station unchanged (fig. 2C, par. 23, 38, 41, the backoff end immediately after the remainder and transmitting the packet).

KIM et al. (US 20170295560 as supported by provisional 62163984 filed on 05/20/2015 and 62276244 filed on 01/08/2016) teaches comparing the predetermined variable and a value of the NAV to determine whether the predetermined variable is greater than the value of the NAV (par. 154, 351); in response to determining that the predetermined variable is greater than the value of the NAV, update the NAV (par. 154, 351).
However, the prior art of record fails to teach “before the value of the radio frame duration timer is zero, if a second radio frame is received, performing the steps of: in response to determining that that a target receiving station of the second radio frame is 
Claims 2-11, 13-15, 17-18, 24-29 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAKAJIMA et al. (US 20080002615) teaches If the sum of the value of NAV written in the BlockAck frame 4317 and the TXOP allocation limit time is longer than the length of the time from the completion of the transmission of the BlockAck frame 4317 to the TXOP limit, the TXOP allocation limit time is shortened and adjusted such that the value obtained by adding the time taken for the transmission of an HTP burst frame 4353 from the terminal B 4202, the SIFS time, and the time taken for the transmission of the BlockAck frame 4331 becomes shorter than the remaining time to the TXOP limit (par. 258).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/08/2021